DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment, filed 24 June 2020, has been entered in full.  Claims 1, 3-21 are amended. Claims 1-21 are under examination.
			Foreign Priority
Acknowledgment is made of Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy EPO 17211124.7 (12/29/17) has been placed of record in the file.
	
		Information Disclosure Statement

The information disclosure statement(s)(IDS) (filed 1/26/21, 10/1/21, 5/24/22) were received. They have been placed in the application file and the information referred to therein has been considered as to the merits. 
It is noted that some of the references fail to comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609. MPEP 609.05 [R-3] states that information disclosure statements will be reviewed for compliance with the requirements of 37 CFR 1.97 and 37 CFR 1.98 as discussed in MPEP 609.04(a) and MPEP 609.04(b). The references will be lined through and not considered by the Examiner.
References:  The references should include the name of the author, title of the article, name of the item (i.e. book, magazine, Journal, symposium, catalog, etc.), the volume-issue number, the pages, and date. 
Abstracts: Abstract should include the Title; Date and Abstract number. 
The following references (from the IDS submitted on 1/26/21) are not considered by the Examiner for the following reasons: 
1.  The Bristow reference is missing the title. 
2. The abstract of “Database WPI, week 2021241” is missing the title, the patent date and patent number.
3.  The Fee reference is missing the title.
4.  The Felix reference is missing the title. 
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

				Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: The Summary of the Figures on page 13 does not mention Figure 5A, 5B and 5C.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “..b)….the IEC step comprising applying the mixture of reaction products to an IEC material under conditions suitable for binding non-PEGylated protein; and  c) collecting the IEC flow-through solution from step b) to provide a PEGylated protein mixture comprising mono-PEGylated protein and oligo-PEGylated protein, wherein non-PEGylated protein is recovered in step b) by eluting an IEC from the IEC material..”
Claim 1 is indefinite because it states “b)….suitable for binding non-PEGylated protein” and “wherein non-PEGylated protein is recovered in step b)”.  The order of the method steps which teach when non-PEGylated protein is eluted/collected, when mono-PEGylated protein is eluted/collected and when oligo-PEGylated protein is eluted/collected are unclear. The metes and bound of claim 1 (and dependent clams 1-14, 19-21) cannot be determined. 
Claim 19 is indefinite because of the recitation ”The process according to claim 1 or claim 15, wherein i.  the IEC step and HIC step are performed at substantially the same pH; or ii.  the PEGylation reaction, IEC step and HIC step are performed at substantially the same pH”. Claim 19 depends from claim 1 or claim 15. Claim 15 does not recite an IEC step or an HIC step. Claim 1 does not recite an HIC step. There is insufficient antecedent basis for these limitations in claim 19. 

			Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 16, 18, 20 and 21 are rejected under 35 U.S.C. 102(a1) as being anticipated by Defrees et al. (US 2008/0253992; published 10/16/08).
	The Examiner notes that the claim recites, “subjecting the PEGylated protein mixture comprising mono-PEGylated protein and oligo-PEGylated protein produced by the process of claim 1”.  
MPEP 2113 [R-1] teaches: Product-by-Process Claims. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” 
	Thus, the method steps encompass subjecting a mixture comprising mono-PEGylated protein and oligo-PEGylated proteins to a purification process and recovering a mono-PEGylated protein composition wherein the mono-PEGylated protein composition comprises at least about 90% mono-PEGylated proteins. 
	Defrees et al. teach that the method of the invention involves at least one chromatographic procedure that is effective in separating polypeptide conjugates having at least one poly(alkylene oxide) moiety from other components of a mixture (par a006). Defrees et al. teach that the poly(alkylene oxide) is poly(ethylene glycol) (PEG)(para 0008)(applies to claim 15). Defrees al. teach that the methods of the invention can be used to isolate such polypeptide conjugate from any mixture. In one example, the mixture is a reaction mixture (e.g., the product of a chemical PEGylation reaction or an enzymatically catalyzed PEGylation reaction, e.g., glycol PEGylation reaction). Defrees et al. teach that referred methods of the invention utilize hydrophobic interaction chromatography (HIC) media (para 0006 and claims)(applies to claim 16).
Defrees et al. teach that the invention provides a method of making a composition that includes a first polypeptide conjugate, the first polypeptide conjugate having a first number of poly(alkylene oxide) moieties covalently linked to the first polypeptide. The method includes: (a) contacting a mixture containing the first polypeptide conjugate with a hydrophobic interaction chromatography (HIC) medium; and (b) eluting the first polypeptide conjugate from the HIC medium. In one example according to this aspect, the mixture includes a second polypeptide conjugate, wherein the second polypeptide conjugate has a second number of poly(alkylene oxide) moieties covalently linked to the second polypeptide, wherein the first number and the second number are different. For example, the first polypeptide conjugate may include 3 poly(alkylene oxide) moieties, while the second polypeptide conjugate includes either 0, 1, 2 or 4 poly(alkylene oxide) moieties (para 0008).
Defrees et al. teach that in one example according to any of the above embodiments, the first number of poly(alkylene oxide) moieties that are linked to the first polypeptide is selected from 1 to about 40. In another example, the first number is selected from 1, 2, 3, 4, 5, 6, 7, 8, 9 and about 10 (para 0095)(i.e. a mono-PEGylated protein; applies to claims 15).Defrees et al. teach that the second number of poly(alkylene oxide) moieties that are linked to the second polypeptide is selected from 0 to about 40. In another example, the second number is selected from 0 to about 30. In yet another example, the second number is selected from 0, 1, 2, 3, 4, 5, 6, 7, 8, 9 and about 10 (para 0096)(i.e. oligo-PEGylated, applies to claim 15).
Defrees et al. teach the invention provides an isolated first polypeptide conjugate made by a method comprising: separating the first polypeptide conjugate including a first number of poly(alkylene oxide) moieties covalently linked to a first polypeptide, from a second polypeptide conjugate comprising a second number of poly(alkylene oxide) moieties covalently linked to a second polypeptide. The two polypeptide conjugates are separated by: (a) contacting a mixture comprising the first polypeptide conjugate and the second polypeptide conjugate with a hydrophobic interaction chromatography (HIC) medium; and (b) eluting the first polypeptide conjugate from the hydrophobic interaction chromatography medium (para 0278)(applies to claims 15 and 16). Defrees et al. teach that in one embodiment according to this aspect, the method is useful to provide a composition including a first EPO conjugate, wherein the concentration of the second EPO conjugate in this composition is less than about 30%, less than about 25%, less than about 20%, less than about 15% and preferably less than about 10%, less than about 9%, less than about 8%, less than about 7%, less than about 6%, less than about 5%, less than about 4%, less than about 3%, less than about 2% or less than about 1%  (para 0104)(applies to claims 15 and 18). Defrees et al. teach that the PEG of use in the invention has a molecular weight of at least 20 kDa (para 0133)(applies to claim 20). Defrees et al. teach that the invention provides a pharmaceutical formulation including a composition made by a method of the invention and a pharmaceutically acceptable carrier (para 0281)(applies to claim 21). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.  Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Defrees et al. (US 2008/0253992; published 10/16/08).
The Examiner notes that the claim recites, “subjecting the PEGylated protein mixture comprising mono-PEGylated protein and oligo-PEGylated protein produced by the process of claim 1”.  
MPEP 2113 [R-1] teaches: Product-by-Process Claims. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” 
Thus, the method steps encompass subjecting a mixture comprising mono-PEGylated protein and oligo-PEGylated proteins to a purification process and recovering a mono-PEGylated protein composition wherein the mono-PEGylated protein composition comprises at least about 90% mono-PEGylated proteins. 
Defrees et al. teach that the method of the invention involves at least one chromatographic procedure that is effective in separating polypeptide conjugates having at least one poly(alkylene oxide) moiety from other components of a mixture (par a006). Defrees et al. teach that the poly(alkylene oxide) is poly(ethylene glycol) (PEG)(para 0008)(applies to claim 15). Defrees al. teach that the methods of the invention can be used to isolate such polypeptide conjugate from any mixture. In one example, the mixture is a reaction mixture (e.g., the product of a chemical PEGylation reaction or an enzymatically catalyzed PEGylation reaction, e.g., glycol PEGylation reaction). Defrees et al. teach that referred methods of the invention utilize hydrophobic interaction chromatography (HIC) media (para 0006 and claims).
Defrees et al. teach that the invention provides a method of making a composition that includes a first polypeptide conjugate, the first polypeptide conjugate having a first number of poly(alkylene oxide) moieties covalently linked to the first polypeptide. The method includes: (a) contacting a mixture containing the first polypeptide conjugate with a hydrophobic interaction chromatography (HIC) medium; and (b) eluting the first polypeptide conjugate from the HIC medium. In one example according to this aspect, the mixture includes a second polypeptide conjugate, wherein the second polypeptide conjugate has a second number of poly(alkylene oxide) moieties covalently linked to the second polypeptide, wherein the first number and the second number are different. For example, the first polypeptide conjugate may include 3 poly(alkylene oxide) moieties, while the second polypeptide conjugate includes either 0, 1, 2 or 4 poly(alkylene oxide) moieties (para 0008).
Defrees et al. teach that in one example according to any of the above embodiments, the first number of poly(alkylene oxide) moieties that are linked to the first polypeptide is selected from 1 to about 40. In another example, the first number is selected from 1, 2, 3, 4, 5, 6, 7, 8, 9 and about 10 (para 0095)(i.e. a mono-PEGylated protein; applies to claims 15).Defrees et al. teach that the second number of poly(alkylene oxide) moieties that are linked to the second polypeptide is selected from 0 to about 40. In another example, the second number is selected from 0 to about 30. In yet another example, the second number is selected from 0, 1, 2, 3, 4, 5, 6, 7, 8, 9 and about 10 (para 0096)(i.e. oligo-PEGylated, applies to claim 15).
Defrees et al. teach the invention provides an isolated first polypeptide conjugate made by a method comprising: separating the first polypeptide conjugate including a first number of poly(alkylene oxide) moieties covalently linked to a first polypeptide, from a second polypeptide conjugate comprising a second number of poly(alkylene oxide) moieties covalently linked to a second polypeptide. The two polypeptide conjugates are separated by: (a) contacting a mixture comprising the first polypeptide conjugate and the second polypeptide conjugate with a hydrophobic interaction chromatography (HIC) medium; and (b) eluting the first polypeptide conjugate from the hydrophobic interaction chromatography medium (para 0278)(applies to claim 15). Defrees et al. teach that in one embodiment according to this aspect, the method is useful to provide a composition including a first EPO conjugate, wherein the concentration of the second EPO conjugate in this composition is less than about 30%, less than about 25%, less than about 20%, less than about 15% and preferably less than about 10%, less than about 9%, less than about 8%, less than about 7%, less than about 6%, less than about 5%, less than about 4%, less than about 3%, less than about 2% or less than about 1%  (para 0104)(applies to claim 15). 
In summary, Defrees et al. teach contacting a mixture of different number of PEGylated conjugates with a hydrophobic interaction chromatography (HIC) medium. Defrees et al. teach that the first polypeptide conjugate can have 1 PEG moiety, while the second polypeptide conjugates includes 2, 3 and 4 PEG moieties. Defrees et al. teach contacting the mixture with an HIC medium and (b) eluting the first polypeptide conjugate from the HIC medium wherein the concentration of the second conjugate in this composition is preferably less than about 10%, less than about 9%, less than about 8%, less than about 7%, less than about 6%, less than about 5%, less than about 4%, less than about 3%, less than about 2% or less than about 1%. 
Defrees et al. do not teach applying a second mixture to an HIC material under conditions suitable for binding mono-PEGylated and oligo-PEGylated protein and eluting the mono-PEGylated protein from the HIC material to provide a HIC eluate wherein the HIC eluate provides the mono-PEGylated protein. 
However, it would have been obvious for one of ordinary skill in the art before the effective filling date to use the first HIC flow-through solution, as taught by Defrees et al., and add it a second time to an HIC material. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because doing such would concentrate the mono-PEGylated product (applies to claim 17).

2. Claims 1-3, 5-7, 9-12, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenstein et al. (US 2120197007; published 8/2/12). 
Falkenstein et al teach a method for the purification of a protein conjugate comprising erythropoietin and a single polyethylene glycol (PEG) residue from reaction by-products or not reacted starting material by cation exchange chromatography (para 0006). Falkenstein et al teach conjugates of therapeutic proteins have been reported, for example, for polyethylene glycol (PEG) and Interleukin-6 (EP 0 442 724), for PEG and erythropoietin (WO 01/02017), for PEGylated polypeptides (US 2005/0114037), and for erythropoietin fusions (para 0004)(applies to claim 21). 
Falkenstein et al teach that a solution (comprising a mixture of free erythropoietin and fusion proteins of erythropoietin and PEG with one or more PEG residues per erythropoietin molecule) is applied to the chromatography material in a way of from 1 mg up to 4 mg fusion protein to 1 ml of chromatography material (para 0017)(i.e. less than 1.5 g/L applies to claim 11). 
Falkenstein et al teach that the first step of the claimed method is erythropoietin is PEGylated. Falkenstein et al teach the PEG polymer has a molecular weight of 20 kDa to 40 kDa (para 0043)(applies to claims 20). Falkenstein et al teach the term "substantially homogeneous form" denotes that the erythropoietin protein fusion or conjugate obtained, contained, or used is one having a defined number of PEG residues attached. The preparation may contain unreacted (i.e., PEG group lacking) erythropoietin, poly-PEGylated erythropoietin, as well as fragments of the polypeptide generated during the PEGylation reaction. The term "substantially homogeneous form" denotes that a preparation of a mono-PEGylated erythropoietin contains at least 50% (w/w) of the mono-PEGylated erythropoietin, or at least 75% of the mono-PEGylated erythropoietin, or at least 90% of the mono-PEGylated erythropoietin, or more than 95% of the mono-PEGylated erythropoietin (para 0060)(applies to claim 12).
Falkenstein et al teach that the chromatography material has to be conditioned prior to the application of the PEGylated erythropoietin preparation by a solution with a conductivity of about 21 mS/cm. Falkenstein et al teach that the recovery of unreacted starting material is advantageous as this can be re-used in the PEGylation reaction (para 0061)(applies to claims 1, 6, 9 and 10). 
Falkenstein et al teach a method comprising a) applying a solution with a conductivity of about 21 mS/cm to a chromatography column comprising SP Sephacryl.TM. S 500 HR chromatography material b) applying a solution comprising a mixture of free erythropoietin as well as fusion proteins of erythropoietin and PEG with one or more PEG residues per erythropoietin molecule to the column; c) applying a solution with a conductivity of about 21 mS/cm to the column and thereby recovering fusion proteins comprising two or more PEG residues; d) applying a solution with continuously and linearly increasing conductivity up to a final value of at least 60 mS/cm to the column and thereby recovering separately the fusion protein comprising erythropoietin and a single PEG residue and free erythropoietin (paras 0007-0011 and 0063-0067)(applies to claims 1-3). 
Falkenstein et al.  teach when a solution with a conductivity of about 21 mS/cm is applied to the column, free PEG and fusion proteins (i.e. poly-PEGylated erythropoietin; protein conjugates comprising two or more PEG residues) are recovered from the chromatography material. Falkenstein et al teach the solution with a conductivity of about 21 mS/cm is applied for up to 8 column volumes to the chromatography material (para 0071)(applies to claim 7). Falkenstein et al teach after poly-PEGylated erythropoietin has been recovered,  a continuous elution with a linear conductivity gradient is started. In the linear gradient at first mono-PEGylated erythropoietin is recovered from the column and afterwards substantially homogeneous non-PEGylated erythropoietin is recovered (para 0072)(applies to claim 7).
In summary, Falkenstein et al teach eluting/recovering poly-PEGylated erythropoietin. Falkenstein et al teach eluting/recovering mono-PEGylated erythropoietin. Falkenstein et al teach eluting/recovery non-PEGylated erythropoietin and that the recovery of unreacted starting material is advantageous as this can be re-used in the PEGylation reaction.
 Falkenstein et al. do not teach the exact order of eluting/collecting non-PEGylated, mono-PEGylated and poly-PEGylated proteins as recited in the claim 1. 
However,  it would have been obvious for one of ordinary skill in the art before the effective filling date to perform the claimed method steps. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because these types of modifications are deemed a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. MPEP 2144.04 teaches: “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”. MPEP 2144.05 teaches: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Lastly, repeating two or more cycles of the method step that elutes/recovers non-PEGylated material would be obvious to one of ordinary skill in the art because it allows more concentrated product (applies to claims 5 and 6).


3.  Claims 1, 2, 4-7, 9, 10, 12-14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Siegal et al. (US 2006/0052291; published 3/9/06). 
Siegal et al. teach PEGylated Progenipoietins (ProGPs) and methods of PEGylating ProGPs. Siegal et al. PEGylated ProGPs have decreased clearance rates and improved stability. Siegal et al. teach ProGPs may be useful in the treatment of general haematopoietic disorders, including those arising from chemotherapy or from radiation therapy (abstract; paras 0001, 0002, 0005, 0011, 0012, 0016-0019)(applies to claims 2 and 21). Siegal et al. teach that the poly(ethylene glycol) used in the present invention is not restricted to any particular form or molecular weight range. Normally a molecular weight of 500-60,000 is used and preferably of from 1,000-40,000 (para 0096)(applies to claim 20). Siegal et al. teach that the chemical modification through a covalent bond may be performed under any suitable condition generally adopted in a reaction of a biologically active substance with the activated poly(ethylene glycol). The conjugation reaction is carried out under relatively mild conditions to avoid inactivating the ProGP. Siegal et al. teach mild conditions include maintaining the pH of the reaction solution in the range of 3 to 10.  The activated poly(ethylene glycol) may be used in 0.05-100 times, preferably 0.05-0.5 times, the molar amount of the number of free amino groups of ProGP (para 0106)(applies to claim 14). Siegal et al. teach in another aspect of this invention, bifunctionally activated PEG derivatives may be used to generate polymeric ProGP-PEG molecules in which multiple ProGP molecules are crosslinked via PEG. Siegal et al. teach although the reaction conditions described herein can result in significant amounts of unmodified ProGP, the unmodified ProGP can be readily recycled into future batches for additional conjugation reactions (para 0108). 
Siegal et al. teach the conjugation reactions of the present invention initially provide a reaction mixture or pool containing mono- and di-PEG-ProGP conjugates, unreacted ProGP, unreacted polymer and usually less than about 20% high molecular weight species. Siegal et al. teach that after the unreacted species and high molecular weight species have been removed, compositions containing primarily mono- and di-polymer-ProGP conjugates are recovered (0109). Siegal et al. teach the unmodified ProGP present in the reaction pool, after the conjugation reaction has been quenched, can be recycled into future reactions using ion exchange or size exclusion chromatography or similar separation techniques (para 0110). 
Siegal et al. teach the poly(ethylene glycol)-modified ProGP according to the present invention, may be purified from a reaction mixture by conventional methods which are used for purification of proteins, such as ion-exchange chromatography. Siegal et al. teach mono- and di-polymer-ProGP species are isolated from the reaction mixture to remove high molecular weight species, and unmodified ProGP (applies to claim 1). Separation is affected by placing the mixed species in a buffer solution containing from about 0.5-10 mg/mL of the ProGP-polymer conjugates (para 0111). Siegal et al. teach the fractionation of the conjugates into a pool containing the desired species is preferably carried out using an ion exchange chromatography medium. Such mediums are capable of selectively binding PEG-ProGP conjugates via differences in charge, which vary in a somewhat predictable fashion (para 0113). Siegel et al. teach strongly polar anion or cation exchange resins are used for the method of the present invention (para 0114)(applies to claims 1, 4 and 7). Siegel et al. teach wherein the ion exchange chromatography comprises at least 90% PEGylated protein (paras 0171 and 0172)(applies claim 12). Siegel et al. teach wherein anion chromatography is performed at a pH or about 7.0 to 9.0 (para 0171)(applies to claims 13).
In summary, Siegel et al. teach that purification of PEGylated proteins via ion-exchange chromatography. Siegal et al. teach mono- and di-polymer-ProGP species are isolated to remove high molecular weight species, and non-PEGylated ProGP. 
Siegel et al. do not teach wherein non-PEGylated ProGP is recovered by eluting an ion exchange chromatography (IEC) eluate from the IEC material and the eluted non-PEGylated protein is used in a subsequent PEGylation reaction. 
However,  it would have been obvious for one of ordinary skill in the art before the effective filling date to use the eluted non-PEGylated protein is used in a subsequent PEGylation reaction. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. 
Siegel et al. teach that during the PEGylation reaction, unmodified ProGP can be readily recycled into future batches for additional conjugation reactions (para 0108). Siegal et al. also teach that after the PEGylation conjugation reaction has been quenched, unmodified ProGP present in the reaction pool can be recycled into future reactions using ion exchange (para 0110). In addition, Siegel et al. teach that fractionation of the conjugates into a pool containing the desired species is preferably carried out using an ion exchange chromatography medium and that such mediums are capable of selectively binding PEG-ProGP conjugates via differences in charge. Based on the teachings of Siegel et al., it would be obvious to isolate and use the eluted non-PEGylated protein in subsequent PEGylation reactions (applies to claims 1,  5, 6, 9 and 10).

				Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-18, 20 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/957,160 (reference application).
The instant claims are drawn to a process for producing a mono-PEGylated protein composition comprising at least about 90% mono-PEGylated protein, comprising the steps of: subjecting the PEGylated protein mixture comprising mono-PEGylated protein and oligo-PEGylated protein produced by the process of claim 1, to a purification process separating mono-PEGylated protein and oligo-PEGylated protein; and recovering a mono-PEGylated protein composition in which the fraction of mono-PEGylated protein is increased relative to the PEGylated protein mixture, wherein the mono-PEGylated protein composition comprises at least about 90% mono-PEGylated protein. The claims are further drawn to the process of claim 15, wherein the purification process comprises subjecting the PEGylated protein mixture to a hydrophobic interaction chromatography (HIC) step in flow-through mode. The claims further are drawn to applying a second mixture to an HIC material under conditions suitable for binding mono-PEGylated and oligo-PEGylated protein and eluting the mono-PEGylated protein from the HIC material to provide a HIC eluate wherein the HIC eluate provides the mono-PEGylated protein. The claims are further drawn to wherein mono-PEGylated protein comprising a PEG having a molecular weight of at least 20 kDa. The claims are further drawn to formulating the protein composition with a pharmaceutically acceptable carrier. 
The claims of copending Application No. 16/957,160 (reference application) teach a process for producing a mono-PEGylated protein composition comprising at least about 90% mono-PEGylated protein, comprising the steps of a) providing a protein mixture comprising non-PEGylated protein, mono- PEGylated protein and oligo-PEGylated protein; b) subjecting the protein mixture to a two-stage hydrophobic interaction chromatography (HIC) step, comprising: applying the protein mixture to a first HIC material to provide a first HIC flow-through solution; and applying the first HIC flow-through solution to a second HIC material to provide a second HIC flow-through solution, wherein the second HIC material is different from the first HIC material; and wherein the two-stage HIC step is performed under two-stage HIC conditions, which two-stage HIC conditions are suitable for binding oligo- PEGylated protein to the first HIC material and binding mono-PEGylated protein to the second HIC material; and c) eluting the mono-PEGylated protein from the second HIC material to provide a second HIC eluate, wherein the second HIC eluate provides the mono-PEGylated protein composition. The claims further teach wherein the first HIC is Phenyl Sepharose HP and/or the second HIC material is Toyopearl Phenyl 650M. The claims further teach mono-PEGylated protein comprises a PEG having a molecular weight of at least 20 kDa. The claims further teach formulating the protein composition with a pharmaceutically acceptable carrier.
 Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of Application No. 16/957,160 teach providing a protein mixture comprising non-PEGylated protein, mono-PEGylated protein and oligo-PEGylated protein. The instant claims recite a mixture comprising mono-PEGylated protein and oligo-PEGylated proteins. However, the instant claims recite “comprising” (i.e. open language) and thus allows for non-PEGylated proteins. It would be obvious for one of ordinary skill in the art before the effective filling date to modify the method of producing a mono-PEGylated protein composition comprising at least about 90% mono-PEGylated protein as taught by the claims Application No. 16/957,160 (reference application) to make the instant invention. 
One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success.  The species of the process steps taught in the claims of Application No. 16/957,160, renders the genus of the broad process steps for producing a 90% mono-PEGylated protein composition recited  in the instant claims,  obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. It is noted that application 16/957,160 was allowed on 8/8/2022 but has not issued as a US Patent. 

	
Art of Record
The art made of record is considered pertinent to Applicant' s disclosure as it defines the general state of the art. Bossard et al. (US 2016/0022828; published 1/26/16). Bossard et al. teach therapeutic peptides that are chemically modified by covalent attachment of a water-soluble oligomer such as PEG. Bossard et al. teach representative polymeric reagents and methods for conjugating such polymers to an active moiety are known in the art. Bossard et al. teach that therapeutic peptide polymer conjugates can be purified to obtain/isolate different conjugate species. Bossard et al. teach using anion exchange chromatography and cation exchange chromatography to isolate PEGylated proteins

			Conclusion
		No claims are allowed. 
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       





/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        9/28/2022